 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      AMAZON.COM, INC.,
10                                                             No. 2:19-cv-01176-RSM
11                                Plaintiff,
                                                               NOTICE OF SETTLEMENT
                                                               NEGOTATIONS AND STIPULATED
12           v.                                                MOTION TO STAY
13    PHILIP MOYER,
14                                Defendant.
15

16

17           Plaintiff Amazon.com, Inc. (“Amazon”) and Defendant Philip Moyer, by and through
18    their attorneys, jointly present the following stipulation and request that the Court enter the
19    proposed subjoined order:
20                                             STIPULATION
21           1.      The parties are engaging in settlement negotiations to resolve this matter on
22    mutually agreeable terms.
23           2.      The parties request that the Court strike all remaining deadlines, including the
24    Telephone Conference scheduled for December 4, 2019 at 1:30 PM, and stay this matter for 30
25    days to permit the parties to continue settlement negotiations.
26           3.      At the conclusion of the stay, the parties will file a joint status report or
27    stipulated motion to dismiss.

     STIPULATED MOTION TO STAY                                                      Davis Wright Tremaine LLP
                                                                                             L AW O F FI CE S
     (No. 2:19-cv-01176-RSM) - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main ꞏ 206.757.7700 fax
 1

 2    DATED this 2nd day of December, 2019.

 3
                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 4
      DATED: December 2, 2019                      /s/ Zana Bugaighis
 5                                                 Brad Fisher, WSBA #19895
                                                   Zana Bugaighis, WSBA #43614
 6                                                 Jordan Clark, WSBA #49659
 7                                                 Davis Wright Tremaine LLP
                                                   920 Fifth Ave, Suite 3300
 8                                                 Seattle, WA 98104-1610
                                                   Tel: 206-622-3150
 9                                                 Fax: 206-757-7700
10
                                                   Attorneys for Plaintiff Amazon.com, Inc.
11
      DATED: December 2, 2019                      /s/ Tyler Francis
12                                                 Tyler P. Francis, WSBA #53533
                                                   Angeli Law Group LLC
13                                                 121 SW Morrison Street, Suite 400
                                                   Portland, OR 97204
14                                                 Tel: 503-954-2232
                                                   Fax: 503-227-0880
15

16                                                 Attorneys for Defendant Philip Moyer

17

18                                            ORDER
19          IT IS SO ORDERED.

20

21          DATED THIS 3 day of December 2019.

22

23                                            A
                                              RICARDO S. MARTINEZ
24                                            CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

     STIPULATED MOTION TO STAY                                         Davis Wright Tremaine LLP
                                                                                L AW O F FI CE S
     (No. 2:19-cv-01176-RSM) - 2                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main ꞏ 206.757.7700 fax
